Exhibit 99.1 MeetMe Reports Third Quarter 2013 Financial Results $10.1 million quarterly revenue driven by record mobile revenue Adjusted EBITDA of $696,000 NEW HOPE, PA – November 6, 2013 – MeetMe®, Inc. (NYSE MKT: MEET), the public market leader in social discovery, today reported financial results for the third quarter ended September 30, 2013. Third Quarter 2013 Financial Highlights ● Revenue for the quarter was $10.1 million, advancing 6% sequentially from the second quarter of this year. ● Mobile revenue reached another quarterly record of $2.9 million, up 65% year-over-year and 12% sequentially from the second quarter of 2013. Mobile ad impressions served in the third quarter were 6.4 billion, up by approximately 1.5 billion sequentially from 4.9 billion in the second quarter of 2013, with third quarter growth driven largely by expansion of Native Advertising. ● Net loss in the quarter improved to $1.5 million or $0.04 per share, compared with a net loss of $2.6 million or $0.07 per share in the third quarter of 2012. ● Adjusted EBITDA was a positive $696,000, increasing sequentially for the second consecutive quarter, and up from $95,000 in the third quarter a year ago. (See the important discussion about the presentation of non-GAAP financial measures, and reconciliation to the most directly comparable GAAP financial measures, below.) ● Cash and Cash Equivalents totaled $8.7 million at September 30, 2013, up from $8.3 million at June 30, 2013. Geoff Cook, CEO of MeetMe, said, “Mobile revenue achieved a new quarterly record amidst continued stabilization in web revenue, leading to strong growth in adjusted EBITDA. Our mobile native advertising product grew sequentially from 3% of our mobile revenue in Q2 to 19% in Q3 as a result of continued roll out of these high-performing ad units on iPhone and Android. These units also enabled us to achieve our highest mobile ARPU to date, up 8% sequentially and up 42% compared to a year ago.” Mr. Cook continued, “Our team is focused on driving engagement and new audiences to the MeetMe application, with a significant update planned for the first quarter of 2014. Meanwhile, in October we launched our first standalone app, Charm, which uses short, looping videos to enhance the experience of meeting new people. We believe these new features and innovative apps will drive increased mobile traffic, which we will monetize through our diverse and ever-expanding mobile monetization infrastructure.” Operating and Business Highlights ● Monthly active users (MAUs) increased nearly 37%, averaging 5.34 million in the third quarter of 2013 compared to 3.94 million average MAUs in the third quarter of 2012. Mobile MAUs increased 36% to 2.66 million in the third quarter of 2013 from 1.95 million in the third quarter of 2012. ● Daily active users (DAUs) increased 3%, averaging 1.14 million in the third quarter of 2013 compared to 1.11 million in the third quarter of 2012. Average mobile DAUs improved 16% to 790,000 in the third quarter of 2013 from 679,000 in the third quarter of 2012. ● Daily active users (DAUs) increased 3%, averaging 1.14 million in the third quarter of 2013 compared to 1.11 million in the third quarter of 2012. Average mobile DAUs improved 16% to 790,000 in the third quarter of 2013 from 679,000 in the third quarter of 2012. David Clark, Chief Financial Officer of MeetMe, added, “
